In the name of God the Merciful and the Compassionate,
Your Excellency, President of the United Nations General Assembly,
Your Majesties and Excellencies,
I would like at the outset to sincerely congratulate the President of the United Nations General Assembly at its seventy-fifth session and to wish him continued success in his endeavours. I would also like to express my sincere thanks and gratitude to the United Nations Secretary-General, Antonio Guterres, for his efforts in leading the Organization towards playing its role in protecting international peace and security and realizing its noble mission. That will be reflected on all peoples and countries, including the Republic of Yemen.
The United Nations, thankfully, has spared no effort to reach a lasting peace in Yemen, and sought tirelessly to address the challenges that we are facing, in particular the humanitarian challenges.
It is my honour also to sincerely congratulate the great people of Yemen, those living in the country or living abroad, on the celebrations of the glorious and eternal Yemeni revolution in September and October. That coincides with the general debate of the United Nations General Assembly.
This year’s session of the General Assembly is the sixth being held as we in the Republic of Yemen endure difficult and harsh circumstances as a result of the war imposed upon our people by the Houthi coup militia, backed up by Iran, which is its regional supporter. This militia hatched its plans following the execution of the Gulf Initiative, with its Implementation Mechanism, and coinciding with the successful holding of the comprehensive National Dialogue Conference, which established a road map for the future of the Republic of Yemen, with the participation of the entire political spectrum.
The Houthi militia, which sent its representatives to the NDC, did not welcome these developments. It started at the same time to prepare for a coup d’etat against the country. It began to mobilize its forces to ensure the collapse of towns and cities and displace citizens from their homes and regions. It even invaded the capital, Sana’a, in September 2014, took State institutions hostage and undermined the elected legitimacy and the political climate. It suppressed freedoms, raided houses and blew up schools and places of worship. It suppressed dissenting voices and harassed citizens. This militia transformed Sana’a, a city steeped in history, civilization and a tradition of coexistence, into a great prison while putting our people behind bars.
The United Nations played a pivotal and outstanding role in overseeing the political transition process in Yemen, which has been ongoing since 2011. According to the Gulf Initiative and its Implementation Mechanism, that was the start of the transition period. A national Government was formed and presidential elections took place. The National Dialogue Conference was held with the participation of all strata of Yemeni society. A new Yemeni Constitution was drafted in accordance with the outcome of that dialogue. It was supposed to be subjected to a referendum by the Yemeni people and then adopted to allow for elections to be held in line with the new Constitution. However, the Houthi coup d’etat disrupted the transitional process and led to a war against the people of Yemen.
This war imposed on us has caused a humanitarian catastrophe, destroyed our society and led to waves of collective displacement. It has also caused repression, forced disappearances and the worst cases of poverty ever seen by our people for decades. We extended our hands for peace. We have done our utmost to support and facilitate the efforts of the United Nations and its current Special Envoy, Mr. Martin Griffiths, as well as those of previous Envoys, with a view to saving our country and establishing a lasting and comprehensive peace. The goal is to stop the bloodletting in Yemen and the Yemeni catastrophe because our Yemeni people will not accept the Iranian model on its territory, regardless of the circumstances and challenges.
Let us recall the concessions that we have made in the quest for peace over the past five years. We had a commitment a few months ago — alongside our brothers in the coalition to support Yemeni legitimacy, led by the Kingdom of Saudi Arabia — to establishing a unilateral ceasefire and supporting the efforts of Mr. Martin Griffiths for a lasting and comprehensive ceasefire that would allow the political process to be resumed. However, these efforts regrettably failed because of the obstinacy of the Houthi terrorist militia and its sponsors from the Iranian regime. What is even worse is that this militia took the opportunity to mobilize and attack governorates and cities, causing more massacres among civilians in several regions and cities in Yemen.
What you see today is a ruthless escalation by these militias, particularly in the governorates of Ma’rib, Al-Jawf and Al-Bayda, where the Houthi militia has engaged in an indiscriminate military campaign for several months. It attacks residential areas with ballistic missiles, with no concern whatsoever for civilian lives or the millions of displaced people who have fled the regions under the militia’s control. These terrorist militias repeatedly target civilians and civilian infrastructure in the Kingdom of Saudi Arabia. All this clearly demonstrates their true intentions and how they view peace.
The international community must play its role to end the Houthi arrogance and the people’s suffering. It must exert effective and decisive pressure on the putschists and their sponsor in Tehran to ensure that they implement Security Council resolutions and refrain from bloodletting, sowing destruction and giving access for humanitarian assistance to all Yemenis.
I would also like to take this opportunity to speak to the world and shed light on the suffering of our patient people, who have endured tragedy and torture of all kinds amid difficult living conditions because of the putschists’ war. We thank all our brothers, friends, organizations and donor countries for their efforts and support. They too have been unable to escape blackmail, constraints and siege when attempting to mitigate the multifaceted suffering of the Yemeni people as the war continues. Economic challenges are on the increase, in addition to the obstacles that face the Government and State institutions in their attempt to discharge their duties by providing the citizens with services and restore normalcy in liberated areas.
I call on the international community to support Government efforts to address economic challenges and policies and plans to strengthen the national currency with a view to ensuring household stability. The international community should not allow the Houthis to manipulate humanitarian aid or blackmail the Government by looting funds earmarked for the payment of salaries. They continue to undermine United Nations efforts in this regard.
I call on the international community to make a serious and urgent commitment to ending the imminent catastrophe surrounding the FSO SAFER oil tanker. The Houthi militias refuse to grant the United Nations access to the oil tanker for repair and maintenance.
With the unlimited support from our brothers in the Kingdom of Saudi Arabia, we have made much progress in implementing the Riyadh Agreement, which is aimed at establishing stability and enabling us to address the regrettable events that took place in the provisional capital, Aden, in August 2019. We have done our utmost to facilitate the implementation of the agreement because we believe that we must pool our efforts to ensure reconstruction and development, under the auspices of the State. We reiterate the trust in our brothers in the Kingdom of Saudi Arabia to continue to implement this agreement.
In conclusion, I hope that this session will be successful, and that the United Nations will be more advanced and effective in its efforts to support humankind and realize happiness. I hope that the United Nations resolutions will help us meet the major challenges before us. I wish development and prosperity for all Member States and their populations. I also wish happiness, well-being and prosperity for humankind as a whole.
May peace and God’s mercy and blessings be upon you.